CLAIMS 1-2 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s Information Disclosure Statement filed March 07, 2019 has been received and entered into the application.  Accordingly, as reflected by the attached, completed copy of form PTO/SB/08a, the cited references have been considered.
Specification
	The specification is objected to because before the first paragraph the application number, filing date and status of the parent application has not been set forth, (e.g., “This application is a continuation of…”).
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
(A)  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the prophylactic administration of an active agent for a particular therapeutic purpose, does not reasonably provide enablement for generally he specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The present claim lacks a recitation of a therapeutic objective to be achieved through the administration of a prophylactic treatment to a child suffering from dry-type asthma.  Therefore, the claims encompass the prophylactic treatment of the host for any therapeutic purpose.  The art, however, is currently unaware of any agent, or combination of agents, which is effective against all disease conditions, i.e., a panacea.  Lacking knowledge of such, practicing the claimed method in the manner set forth by Applicant would not imbue the skilled artisan with a reasonable expectation that all disease conditions could be prophylactically treated in a child suffering from dry-type asthma.  Given that the art fails to recognize, and Applicant has failed to demonstrate, that all disease conditions could be prophylactically treated in a child suffering from dry-type asthma mammal, the skilled artisan would be faced with the impermissible burden of undue experimentation in order to practice this embodiment of the claimed invention.  
	Accordingly, the claim is deemed properly rejected.
(B)  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, the term “small” in the expression “small dose”, (line 4 of each claim), renders the claims indefinite.  “Small” is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the requisite size and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the subject matter for which Applicant seeks patent protection thereby.
Accordingly, for the above reasons, the claims are deemed properly rejected.
None of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        June 16, 2021